Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a system comprising a hydrocracker for hydrocracking the hydrotreated heavy hydrocarbons where the hydrocracker is arranged such that feedstock supplied at the top inlet passes through both the top bed and the bottom bed and feedstock supplied at the midpoint inlet does not pass through the top bed, but only passes through the bottom bed; a feed conduit to supply hydrotreated heavy hydrocarbons from the hydrotreater to the hydrocracker; a separator for separating the hydrocracked products into a gasoline constituent, a diesel constituent and a heavy constituent; hydrocracker effluent conduit for conveying the hydrocracked product to the separator; a gasoline advantaged recycle conduit for recycling at least a part of the heavy constituent from the separator to the top of the hydrocracker where the heavy constituent is passed through both the top bed and the bottom bed for at least a second time; a diesel advantaged recycle conduit for recycling at least a part of the heavy constituent from the separator to the midpoint inlet of the hydrocracker where the heavy constituent is passed through the bottom bed for at least a second time and not passed through the top bed for this second time; and valves for adjusting the relative portions that are passed through each of the gasoline advantaged recycle conduit and the diesel advantaged recycle conduit to produce more of one of gasoline or diesel depending on the better profitability of one product versus the other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771